                                    EXHIBIT A
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 1 of 12 Page ID #7
                                                                                          Electronically Filed
                                                                                             Kahalah A. Clay
                                                                                                 Circuit Clerk
                                                                                           Morgan Ragsdale
                                                                                                     21L0146
                                                                                             St. Clair County
                                                                                          2/12/2021 2:50 PM
                                  IN THE CIRCUIT COURT                                              12203495
                               TWENTIETH JUDICIAL CIRCUIT
                                ST. CLAIR COUNTY,ILLINOIS

 PAUL MEYER and
 BRENDA MEYER,

                      Plaintiffs,

 V.                                                21 - L - 0146

 JOHN MOHLER,
 MULTIMEDIA KSDK,INC.,
 MULTIMEDIA KSDK,LLC.,
 and TEGNA,INC.

                      Defendants.


                                         COMPLAINT

                                           COUNT!

               PLAINTIFF PAUL MEYER 1 DEFENDANT JOHN MOHLER

        NOW COMES the Plaintiff, PAUL MEYER, by his attorneys, Kevin Boyne and Jason B.

 Going, and for his cause of action against Defendant, JOI-IN MOHLER,states as follows:

        I.   That on March 6, 2019, Plaintiff, PAUL MEYER, was traveling westbound on

             Mascoutah Avenue and approaching its intersection with Illinois Route 158 in Shiloh

             Valley Township, St. Clair County, Illinois.

       2.    That at said time and place, Defendant, JOHN MOHLER,was operating a 2012 Ford

             Escape southbound on Illinois Route 158 and approaching its intersection with

             Mascoutah Avenue in Shiloh Valley Township, St. Clair County, Illinois.

        3.   That before and at the time of the occurrence set forth herein, it was the duty of

             Defendant, JOHN MOHLER,to exercise ordinary care for the safety of Plaintiff

                                         Page 1 of 11
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 2 of 12 Page ID #8




       4.   That in violation of the aforestated duty, Defendant, JOFIN MOHLER, was then and

            there guilty of one or more of the following negligent acts or omissions:

            a) failing to stop at a stop sign in violation of625 ILCS 5/11-904(b);

             b) failing to yield the right-of-way to another vehicle which has entered the

                 intersection in violation of 625 ILCS 5/11-904(b);

            c) failing to yield the right-of-way to another vehicle which is approaching so

                 closely on the roadway as to constitute an immediate hazard in violation of 625

                 ILCS 5/11-904(b);

             d) operating his vehicle at a speed greater than was reasonable and proper in

                 violation of625 ILCS 5/11-601;

             e) operating his vehicle at a speed greater than reasonable and proper with regard

                 to traffic conditions and the use of the highway in violation of 625 ILCS 5/11-

                 601;

            0    failing to keep a proper lookout for other vehicles on the roadway;

             g) failing to be attentive;

             h) failing to reduce his speed to avoid an accident in violation of 625 ILCS 5/11-

                 601;

             i) failing to keep his vehicle under control;

            j) failing to use ordinary care to avoid a collision;

             k) failing to use ordinary care for the safety of Plaintiff;

             1) operating his vehicle at a speed greater than reasonable so as to endanger the

                 safety of other persons on the roadway in violation of625 ILCS 5/11-601.


                                           Page 2 of 11
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 3 of 12 Page ID #9




        5. That as a direct and proximate result of one or more of the aforestated negligent acts or

 omissions on the part of Defendant, JOHN MOHLER,the 2012 Ford Escape JOHN MOHLER was

 operating struck Plaintiff's vehicle causing Plaintiff bodily injuries and the following damages:

           a) disability and disfigurement;

           b) pain and suffering, past and future;

           c) medical bills, past and future;

           d) loss of income;

           e) loss of a normal life.



        WHEREFORE,Plaintiff, PAUL MEYER, prays that judgment be entered in his favor and

 against the Defendant, JOHN MOHLER,in the amount of his actual damages which are in excess

 of$50,000 together with all costs incurred herein.



                                             COUNT II

              PLAINTIFF BRENDA MEYER I DEFENDANT JOHN MOHLER

        NOW COMES the Plaintiff, BRENDA MEYER, by her attorneys, Kevin Boyne and Jason

 B. Going, and for her cause of action against Defendant, JOHN MOHLER,states as follows:

        1. That on March 6, 2019, Plaintiff, BRENDA MEYER, was a passenger in a vehicle

            traveling westbound on Mascoutah Avenue and approaching its intersection with

            Illinois Route 158 in Shiloh Valley Township, St. Clair County, Illinois.

        2. That at said time and place, Defendant, JOHN MOHLER, was operating a 2012 Ford

            Escape southbound on Illinois Route 158 and approaching its intersection with

                                           Page 3 of 11
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 4 of 12 Page ID #10




          Mascoutah Avenue in Shiloh Valley Township, St. Clair County, Illinois.

       3. That before and at the time of the occurrence set forth herein, it was the duty of

          Defendant, JOHN MOHLER,to exercise ordinary care for'the safety of Plaintiff.

       4. That in violation of the aforestated duty, Defendant, JOHN MOHLER, was then and

          there guilty of one or more ofthe following negligent acts or omissions:

             a) failing to stop at a stop sign in violation of625 ILCS 5/11-904(b);

             b) failing to yield the right-of-way to another vehicle which has entered the

                 intersection in violation of625 ILCS 5/11-904(b);

             c) failing to yield the right-of-way to another vehicle which is approaching so

                closely on the roadway as to constitute an immediate hazard in violation of 625

                 ILCS 5/11-904(b);

             d) operating his vehicle at a speed greater than was reasonable and proper in

                 violation of625 ILCS 5/11-601;

             e) operating his vehicle at a speed greater than reasonable and proper with regard to

                 traffic conditions and the use of the highway in violation of625 ILCS 5/11-601;

            0 failing to keep a proper lookout for other vehicles on the roadway;

             g) failing to be attentive;

             h) failing to reduce his speed to avoid an accident in violation of 625 ILCS 5/11-

                 601;

             i) failing to keep his vehicle under control;

             j) failing to use ordinary care to avoid a collision;

             k) failing to use ordinary care for the safety of Plaintiff;


                                           Page 4 of 11
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 5 of 12 Page ID #11




                1) operating his vehicle at a speed greater than reasonable so as to endanger the

                   safety of other persons on the roadway in violation of625 ILCS 5/11-601.


       5. That as a direct and proximate result of one or more of the aforestated negligent acts or

           omissions on the part of Defendant, JOHN MOHLER, the 2012 Ford Escape JOHN

           MOHLER was operating struck the vehicle in which Plaintiff was a passenger causing

           Plaintiff bodily injuries and the following damages:

                  a) disability and disfigurement;

                  b) pain and suffering, past and future;

                  c) medical bills, past and future;

                  d) loss of income;

                  e) loss of a normal life.



           WHEREFORE,Plaintiff, BRENDA MEYER, prays that judgment be entered in her favor

    and against the Defendant, JOHN MOHLER,in the amount of her actual damages which are in

    excess of $50,000 together with all costs incurred herein.

                                              COUNT III

               PLAINTIFF PAUL MEYER]DEFENDANT MULTIMEDIA KSDK,INC.

           NOW COMES the Plaintiff, PAUL MEYER,by his attorneys, Kevin Boyne and Jason B.

    Going, and for his cause of action against Defendant, MULTIMEDIA KSDK, INC., states as

    follows:

         1-5. Plaintiff realleges and incorporates by reference Paragraphs 1 through 5 of Count I as

                 Paragraphs 1 through 5 of this Count.

                                          Page 5 of 11
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 6 of 12 Page ID #12




           6. That at all times set forth herein, Defendant, MULTIMEDIA KSDK, INC., was

               organized and existing as a Missouri corporation doing business in the State ofIllinois.

           7. At all times herein, Defendant, MULTIMEDIA KSDK, INC., operated a television

               station in the St. Louis metropolitan area which employed Defendant, JOHN

               MOHLER.

           8. That at all times set forth herein, Defendant, MULTIMEDIA KSDK, INC., was the

               owner of the 2012 Ford Escape being operated by Defendant, JOHN MOHLER,at the

               time of the collision set forth herein.

           9. That before and at the time of the collision set forth herein, Defendant, JOHN

               MOHLER, was driving said 2012 Ford Escape as the agent or employee of Defendant,

               MULTIMEDIA KSDK,INC., within the scope of his agency or employment.



           WHEREFORE,Plaintiff, PAUL MEYER,prays thatjudgment be entered in his favor and

    against the Defendant, MULTIMEDIA KSDK,INC., in the amount of his actual damages which

    are in excess of $50,000 together with all costs incurred herein.

                                                    COUNT IV

               PLAINTIFF BRENDA 1VIEYER I DEFENDANT MULTIMEDIA KSDK,INC.

           NOW COMES the Plaintiff, BRENDA MEYER,by her attorneys, Kevin Boyne and Jason

    B. Going, and for her cause of action against Defendant, MULTIMEDIA KSDK,INC., states as

    follows:

           1-5. Plaintiff realleges and incorporates by reference Paragraphs 1 through 5 of Count II

    as Paragraphs 1 through 5 of this Count.



                                               Page 6 of 11
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 7 of 12 Page ID #13




            6. That at all times set forth herein, Defendant, MULTIMEDIA KSDK, INC., was

                organized and existing as a Missouri corporation doing business in the State ofIllinois.

            7. At all times herein, Defendant, MULTIMEDIA KSDK, INC., operated a television

                station in the St. Louis metropolitan area which employed Defendant, JOHN

                MOHLER.

            8. That at all times set forth herein, Defendant, MULTIMEDIA KSDK, INC., was the

                owner ofthe 2012 Ford Escape being operated by Defendant, JOHN MOHLER,at the

                time of the collision set forth herein.

            9. That before and at the time of the collision set forth herein, Defendant, JOHN

                MOHLER,was driving said 2012 Ford Escape as the agent or employee of Defendant,

                MULTIMEDIA KSDK,INC., within the scope of his agency or employment.



            WHEREFORE,Plaintiff, BRENDA MEYER,prays thatjudgment be entered in her favor

    and against the Defendant, MULTIMEDIA KSDK, INC., in the amount of her actual damages

     which are in excess of $50,000 together with all costs incurred herein.



                                                 COUNTY

               PLAINTIFF PAUL MEYER]DEFENDANT MULTIMEDIA KSDK,LLC

            NOW COMES the Plaintiff, PAUL MEYER,by his attorneys, Kevin Boyne and Jason B.

    Going, and for his cause of action against Defendant, MULTIMEDIA KSDK, LLC, states as

    follows:

            1-5. Plaintiff realleges and incorporates by reference Paragraphs 1 through 5 of Count I

    as Paragraphs 1 through 5 of this Count.

                                                Page 7 of 11
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 8 of 12 Page ID #14




           6. That at all times set forth herein, Defendant, MULTIMEDIA KSDK, LLC, was

               organized and existing as a Missouri limited liability company doing business in the

               State of Illinois.

           7. At all times herein, Defendant, MULTIMEDIA KSDK, LLC, operated a television

               station in the St. Louis metropolitan area which employed Defendant, JOHN

               MOHLER.

           8. That at all times set forth herein, Defendant, MULTIMEDIA KSDK, LLC, was the

               owner ofthe 2012 Ford Escape being operated by Defendant, JOHN MOHLER,at the

               time ofthe collision set forth herein.

           9. That before and at the time of the collision set forth herein, Defendant, JOHN

               MOHLER, was driving said 2012 Ford Escape as the agent or employee of Defendant,

               MULTIMEDIA KSDK,LLC, within the scope of his agency or employment.



           WHEREFORE,Plaintiff, PAUL MEYER, prays that judgment be entered in his favor and

    against the Defendant, MULTIMEDIA KSDK,LLC, in the amount of his actual damages which

    are in excess of $50,000 together with all costs incurred herein.

                                               COUNT VI

          PLAINTIFF BRENDA MEYER I DEFENDANT MULTIMEDIA KSDK,LLC

           NOW COMES the Plaintiff, BRENDA MEYER,by her attorneys, Kevin Boyne and Jason

    B. Going, and for her cause of action against Defendant, MULTIMEDIA KSDK, LLC, states as

    follows:

           1-5. Plaintiff realleges and incorporates by reference Paragraphs 1 through 5 of Count II

                 as Paragraphs 1 through 5 of this Count.

                                              Page 8 of 11
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 9 of 12 Page ID #15




           6. That at all times set forth herein, Defendant, MULTIMEDIA KSDK, LLC, was

               organized and existing as a Missouri limited liability company doing business in the

               State of Illinois.

           7. At all times herein, Defendant, MULTIMEDIA KSDK, LLC, operated a television

               station in the St. Louis metropolitan area which employed Defendant, JOHN

               MOHLER.

           8. That at all times set forth herein, Defendant, MULTIMEDIA KSDK, LLC, was the

               owner of the 2012 Ford Escape being operated by Defendant, JOHN MOHLER,at the

               time of the collision set forth herein.

           9. That before and at the time of the collision set forth herein, Defendant, JOHN

               MOHLER, was driving said 2012 Ford Escape as the agent or employee of Defendant,

               MULTIMEDIA KSDK,LLC, within the scope of his agency or employment.



           WHEREFORE,Plaintiff, BRENDA MEYER,prays that judgment be entered in her favor

    and against the Defendant, MULTIMEDIA KSDK, LLC, in the amount of her actual damages

    which are in excess of $50,000 together with all costs incurred herein.

                                               COUNT VII

                     PLAINTIFF PAUL MEYER I DEFENDANT TEGNA,INC

           NOW COMES the Plaintiff, PAUL MEYER, by his attorneys, Kevin Boyne and Jason B.

    Going, and for his cause of action against Defendant, TEGNA,INC., states as follows:

           1-5. Plaintiff realleges and incorporates by reference Paragraphs 1 through 5 of Count I

    as Paragraphs 1 through 5 of this Count.



                                               Page 9 of 11
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 10 of 12 Page ID #16




            6. That at all times set forth herein, Defendant, TEGNA,INC., was organized and existing

                as a Virginia corporation doing business in the State of Illinois.

            7. At all times herein, Defendant, TEGNA,INC., operated a television station in the St.

                Louis metropolitan area which employed Defendant, JOHN MOHLER.

            8. That at all times set forth herein, Defendant, TEGNA,INC, was the owner of the 2012

                Ford Escape being operated by Defendant,JOHN MOHLER,at the time ofthe collision

                set forth herein.

            9. That before and at the time of the collision set forth herein, Defendant, JOHN

                MOHLER, was driving said 2012 Ford Escape as the agent or employee of Defendant,

                TEGNA,INC, within the scope of his agency or employment.

            WHEREFORE,Plaintiff, PAUL MEYER,prays thatjudgment be entered in his favor and

     against the Defendant, TEGNA,INC,in the amount of his actual damages which are in excess of

     $50,000 together with all costs incurred herein.

                                                COUNT VIII

                    PLAINTIFF BRENDA MEYER I DEFENDANT TEGNA,INC

            NOW COMES the Plaintiff, BRENDA MEYER,by her attorneys, Kevin Boyne and Jason

     B. Going, and for her cause of action against Defendant, TEGNA,INC., states as follows:

            1-5. Plaintiff realleges and incorporates by reference Paragraphs 1 through 5 of Count II

     as Paragraphs 1 through 5 of this Count.

            6. That at all times set forth herein, Defendant, TEGNA,INC., was organized and existing

                as a Virginia corporation doing business in the State of Illinois.

            7. At all times herein, Defendant, TEGNA,INC, operated a television station in the St.

                Louis metropolitan area which employed Defendant, JOHN MOHLER.

                                                Page 10 of 11
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 11 of 12 Page ID #17




            8. That at all times set forth herein, Defendant, TEGNA,INC., was the owner ofthe 2012

                Ford Escape being operated by Defendant,JOHN MOHLER,at the time ofthe collision

                set forth herein.

            9. That before and at the time of the collision set forth herein, Defendant, JOHN

                MOHLER,was driving said 2012 Ford Escape as the agent or employee of Defendant,

                TEGNA,INC., within the scope of his agency or employment.



            WHEREFORE,Plaintiff, BRENDA MEYER,prays thatjudgment be entered in her favor

     and against the Defendant,TEGNA,INC.,in the amount of her actual damages which are in excess

     of$50,000 together with all costs incurred herein.




    Respectfully Submitted,




    KEVIN BOYNE,P.C. - IL#06180621                               NB. GOI         L#6306033
    Attorney for Plaintiff                                   w Office of Ja      . Going
    1803 North Belt West                                   Co-Counsel for Plaintiff
    Belleville, IL 62226-5926                              1803 North Belt West
   (618)277-8278                                           Belleville, IL 62226-5926
    FAX:(618)277-5360                                     (618)581-9772
    kevinboynegpeaknet.net                                 Fax:(618)277-5360
                                                          jbgoing@goinglawfirm.com




                                             Page 11 of 11
Case 3:21-cv-00331-GCS Document 1-2 Filed 03/25/21 Page 12 of 12 Page ID #18
                                                                                             Electronically Filed
                                                                                                Kahalah A. Clay
                                                                                                    Circuit Clerk
                                                                                              Morgan Ragsdale
                                                                                                        21L0146
                                                                                                St. Clair County
                                                                                             2/12/2021 2:50 PM
                     IN THE CIRCUIT COURT TWENTIETH JUDICIAL CIRCUIT                                  12203495
                                 ST. CLAIR COUNTY,ILLINOIS

    PAUL MEYER and                               )
    BRENDA MEYER,                                )
                                                 )
                           Plaintiffs,           )
                                                 )
     V.                                          )   21 L _ 0146
                                                 )
     JOHN MOHLER,                                )
     MULTIMEDIA KSDK,INC.,                       )
     MULTIMEDIA KSDK,LLC.,                       )
     and TEGNA,INC.                              )
                                                 )
                           Defendants.           )
                                         RULE 222(b) AFFIDAVIT

            This Affidavit is made pursuant to Supreme Court Rule 222(b). Under the

     penalties of perjury as provided by Section 1-109 of the Code of Civil Procedure, the

     undersigned certifies that the money damages sought by each Plaintiff herein DO

     exceed $50,000.00.


     Respectfully Submitted,



     Attorney for Plaintiff
     Kevin Boyne, P.C.
     Kevin Boyne - IL# 6180621
     1803 N. Belt West
     Belleville, IL 62226
     Phone:(618)277-7770
     Fax: (618)277-5360
     kevinboyne@peaknet.net



        Counsel for PI
      aw Office of Jason B. Going
     Jason B. Going - IL# 6306033
                                                Page 1 of 1
